MAYHAM, P. J.
While the order for the cash register, signed by the defendant referred to a sample machine exhibited to him at the time of signing the same, it also contained a provision that the register was to be delivered in good working cond'fon. There was evidence before the jury from which they could reasonably find that that provision of the order was not complied with. The jury having reached that conclusion by their verdict, we think the county court was right in affirming the judgment entered, upon this verdict, within section 3063 of the Code of= Civil Procedure. Judgment affirmed, with costs.